Title: To James Madison from Elbridge Gerry, 12 June 1812
From: Gerry, Elbridge
To: Madison, James


My Dear Sir,
Cambridge 12th June 1812.
I am this day favoured by your highly esteemed letter of the 3d. We are informed that the House have passed the Rubicon; God grant to the Senate the same Wisdom & fortitude. Our anxiety is great, in a State of such awful Suspense; but we have great confidence in a majority of its members.
On the 1st of May last I addressed a letter to our mutually revered Friend Mr Jefferson; & not having heard from him since, I suspect it has been intercepted. Shall I ask the favor of your enclosing to him the duplicate? I remain dear Sir, with the highest esteem & respect—Your Excellencys sincere friend
E Gerry
